Appeal from D. C. E. D. N. C. Probable jurisdiction noted. Argument shall be limited to the following question which all parties are directed to brief: “Whether a state legislature’s intent to comply with the Voting Rights Act and the Attorney General’s interpretation thereof precludes a finding that the legislature’s congressional redistricting plan was adopted with in*1020vidious discriminatory intent where the legislature did not accede to the plan suggested by the Attorney General but instead developed its own.”